DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0080539, filed 07/04/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 1310 and 1320, as described in Figure 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0048], “radar sensor 13” should read “radar sensor 213”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“learning device” in claim 1
“input device” in claim 2
“first data extractor” in claim 8
“second data extractor” in claim 8
“third data extractor” in claim 8
“fourth data extractor” in claim 8
“fifth data extractor” in claim 8
“sixth data extractor” in claim 8
“seventh data extractor” in claim 8
“eighth data extractor” in claim 8
“ninth data extractor” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “learning device” in paragraph [0038], “input device” in paragraph [0038], “first data extractor” in paragraph [0052], “second data extractor” in paragraph [0052], “third data extractor” in paragraph [0052], “fourth data extractor” in paragraph [0052], “fifth data extractor” in paragraph [0052], “sixth data extractor” in paragraph [0052], “seventh data extractor” in paragraph [0052], “eighth data extractor” in paragraph [0052], and “ninth data extractor” in paragraph [0052]. It is clear from the specification that these limitations are referring to the components of a computerized controller.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2020/0348676 A1, hereinafter referred to as Zhou).


Regarding claim 1,
Zhou teaches a U-turn controller for an autonomous vehicle ([0023], the autonomous vehicle is controlled by the controller to navigate through an environment; [0047], the controller can navigate the vehicle through a U-turn driving scenario), comprising:
a learning device configured to subdivide information regarding situations to be considered when the autonomous vehicle executes a U-turn for each of a plurality of data groups and perform deep learning ([0020], the controller (i.e. learning device) executes instructions with its processor to apply a machine-learning model to data representing the driving environment and the driving scenario to generate one or more driving parameters; [0047], the driving scenario the vehicle executes can be a U-turn; [0049], the machine learning process uses a plurality of data sets (i.e. data groups); [0053], sensor information is used to define the driving environment and the U-turn scenario; the machine-learning model is applied to the data (e.g. shape of a reference line, vehicle speed) to generate driving parameters and plan a trajectory; here, the sensor information is subdivided and used as data groups to perform deep learning for the autonomous vehicle to execute a U-turn); and
a controller configured to execute a U-turn of the autonomous vehicle based on a result learned by the learning device ([0053], the controller (i.e. learning device) determines driving parameters and a trajectory for the U-turn scenario based on the learned result; [0054], the controller navigates the autonomous vehicle using the U-turn trajectory and driving parameters).

Regarding claim 11,
Claim 11 corresponds in scope to claim 1 and is similarly rejected. Zhou further teaches a U-turn control method for an autonomous vehicle ([0019], a computer-implemented method of operating an autonomous vehicle through a driving environment; [0047], the driving environment can be a U-turn scenario).
Regarding claim 2,
Zhou teaches the invention as described in claim 1. Zhou further teaches:
an input device configured to input data for each group about information regarding surroundings at a current time ([0047], data is input to the machine learning model of the autonomous vehicle; here, the data is input by the controller (i.e. input device) from the sensors (see [0053]); [0032], the vehicle can obtain real-time traffic information; [0033], the vehicle can obtain information about driving environments at different points in time, such as road conditions and weather conditions; [0038], sensor data collects information about the vehicle’s current driving situation including lane configuration, traffic light signals, a relative position of another vehicle, a pedestrian, a building, a crosswalk, or other traffic related signs (e.g. stop signs, yield signs); here, the different kinds of data are the data groups and they are input based on the vehicle’s current surroundings).

Regarding claim 12,
Claim 12 corresponds in scope to claim 2 and is similarly rejected.

Regarding claim 3,
Zhou teaches the invention as described in claim 2. Zhou further teaches:
the controller is configured to determine whether it is possible for the autonomous vehicle to execute a U-turn by applying the data input via the input device to the result learned by the learning device ([0053], the controller inputs driving environment, driving scenario (i.e. U-turn), and sensor data into the machine learning model and the result is a learned set of driving parameters and trajectory to navigate the autonomous vehicle; here, the controller determines what parameters and trajectory are allowed for the possible U-turn based on the input information; this includes whether the driving maneuver (i.e. U-turn) is possible or not).
Regarding claim 13,
Claim 13 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 4,
Zhou teaches the invention as described in claim 1. Zhou further teaches:
the controller is configured to determine whether it is possible for the autonomous vehicle to makes a U-turn based on whether the autonomous vehicle obeys the traffic laws ([0041], the decision module of the controller makes decisions based on rules such as traffic rules or driving rules (see also Fig. 3A); [0053], the controller inputs driving environment, driving scenario (i.e. U-turn), and sensor data into the machine learning model and the result is a learned set of driving parameters and trajectory to navigate the autonomous vehicle; here, the controller determines what parameters and trajectory are allowed for the possible U-turn based on the input information and traffic rules/laws; here, if the U-turn trajectory does not obey traffic rules or driving rules, the controller will not execute that trajectory).

Regarding claim 14,
Claim 14 corresponds in scope to claim 4 and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0348676 A1, referred to as Zhou), and further in view of Kim et al. (US 2016/0318523 A1, hereinafter referred to as Kim).

Regarding claim 5,
Zhou teaches the invention as described in claim 4. Zhou further teaches:
the controller is configured to determine that it is possible for the autonomous vehicle to execute the U-turn ([0053], the controller inputs driving environment, driving scenario (i.e. U-turn), and sensor data into the machine learning model and the result is a learned set of driving parameters and trajectory to navigate the autonomous vehicle; here, the controller determines what parameters and trajectory are allowed for the possible U-turn based on the input information).
However, Zhou does not explicitly teach the vehicle can execute the U-turn when a U-turn traffic light is turned on, when a U-turn sign is located in front of the autonomous vehicle. Zhou does teach sensing traffic light signals, and traffic related signs, such as stop signs and yield signs ([0038]).
	Kim teaches the vehicle can execute the U-turn when a U-turn traffic light is turned on, when a U-turn sign is located in front of the autonomous vehicle (Fig. 24A, the U-turn traffic light 2410 is turned on and located in front of the vehicle 700; [0840], the controller determines the U-turn situation based on detected lane information and traffic sign information; here, the U-turn situation and execution is dependent on the U-turn traffic sign). 
	Zhou and Kim are analogous art to the claimed invention since they are from the similar field of controlling a vehicle in U-turn driving scenarios. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination to execute the U-turn of Zhou with the U-turn traffic signal recognition of Kim to create a vehicle that determines it is possible to execute a U-turn when a U-turn traffic light in front of the vehicle is turned on.
The motivation for modification would have been to create a vehicle that determines it is possible to execute a U-turn when a U-turn traffic light in front of the vehicle is turned on in order to have a vehicle that can perform a U-turn maneuver in specific driving situations. By recognizing the U-turn traffic light as being on and in front of the vehicle, the vehicle can more accurately and effectively make a U-turn by using the environment information surrounding the vehicle.

Regarding claim 15,
Claim 15 corresponds in scope to claim 5 and is similarly rejected.

Regarding claim 6,
Zhou teaches the invention as described in claim 4. Zhou further teaches:
the controller is configured to determine that it is impossible for the autonomous vehicle to execute the U-turn ([0053], the controller inputs driving environment, driving scenario (i.e. U-turn), and sensor data into the machine learning model and the result is a learned set of driving parameters and trajectory to navigate the autonomous vehicle; here, the controller determines what parameters and trajectory are allowed for the possible U-turn based on the input information; here, if the parameters and trajectory do not work, the U-turn is impossible), 
However, Zhou does not explicitly teach the U-turn is impossible when the autonomous vehicle is not located on a U-turn permitted area although a U-turn sign is located in front of the autonomous vehicle. 
Kim teaches the U-turn is impossible when the autonomous vehicle is not located on a U-turn permitted area although a U-turn sign is located in front of the autonomous vehicle (Fig. 24B, the vehicle 700 is in the U-turn lane and is in front of the U-turn sign 2410, but an oncoming vehicle 2420(b) will not allow the vehicle 700 to make the U-turn; [0853], upon detection of an oncoming vehicle, the vehicle power source is stopped since making a U-turn with the presence of an opposite traveling vehicle can cause accidents; here, even with the U-turn sign on, the vehicle is not in a U-turn permitted area due to the oncoming vehicle, and therefore the controller determines to not perform the U-turn).
Zhou and Kim are analogous art to the claimed invention since they are from the similar field of controlling a vehicle in U-turn driving scenarios. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination to execute the U-turn of Zhou with the impossible U-turn condition of Kim to create a vehicle that determines it is impossible to execute a U-turn when the vehicle is not in a U-turn permitted area although a U-turn sign is located in front of the vehicle.
The motivation for modification would have been to create a vehicle that determines it is impossible to execute a U-turn when the vehicle is not in a U-turn permitted area although a U-turn sign is located in front of the vehicle in order to have a vehicle that can perform a U-turn maneuver only in specific driving situations. This creates a safer vehicle control system and reduces vehicle collisions.

Regarding claim 16,
Claim 16 corresponds in scope to claim 6 and is similarly rejected.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0348676 A1, referred to as Zhou) and Kim et al. (US 2016/0318523 A1, referred to as Kim), and further in view of Park et al. (US 2018/0082589 A1, hereinafter referred to as Park).

Regarding claim 7,
Zhou-Kim teach the invention as described in claim 6. Zhou-Kim further teach:
the controller is configured to determine [lane boundaries and centerline markings] (Zhou, [0047], the controller recognizes lane boundaries and centerline markings; Kim, the controller determines if the vehicle is in a U-turn lane based on the centerline of the lane information).
However, Zhou-Kim do not explicitly teach determining an area where the autonomous vehicle is located as the U-turn permitted area when a left line of a U-turn lane on which the autonomous vehicle is being driven is a broken dividing line and determine the area where the autonomous vehicle is located as a U-turn prohibited area when the left line of the U-turn lane on which the autonomous vehicle is being driven is a continuous dividing line.
	Park teaches determining an area where the autonomous vehicle is located as the U-turn permitted area when a left line of a U-turn lane on which the autonomous vehicle is being driven is a broken dividing line ([0277], the processor/controller may determine that a dotted line is a line which is permitted to be crossed (i.e. a left turn or U-turn is permitted); Fig. 12, the left line of the lane the vehicle is traveling in is a broken line, so a U-turn is permitted; [0366], the left line closest to the vehicle may be a dotted line, in this case the vehicle is allowed to cross the center line to make a left turn or U-turn) and 
([0276], the processor/controller may determine that a solid line is a line that is not permitted to be crossed (i.e. a left turn or U-turn is not permitted); here, when the left line is a continuous dividing line, the vehicle is in a U-turn prohibited area).
Zhou, Kim and Park are analogous art to the claimed invention since they are from the similar field of controlling a vehicle in U-turn driving scenarios. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination to execute the U-turn of Zhou-Kim with the solid and dashed line conditions of Park to create a vehicle that determines when to execute a U-turn based on the state of the left line of the U-turn lane.
The motivation for modification would have been to create a vehicle that determines when to execute a U-turn based on the state of the left line of the U-turn lane in order to in order to have a vehicle that can perform a U-turn maneuver only in specific driving situations while following traffic laws. This creates a safer vehicle control system and reduces vehicle collisions.

Regarding claim 17,
Claim 17 corresponds in scope to claim 7 and is similarly rejected.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0348676 A1, referred to as Zhou), and further in view of Beaurepaire et al. (US 2017/0336218 A1, hereinafter referred to as Beaurepaire), and Matsunaga et al. (US 2021/0031762 A1, hereinafter referred to as Matsunaga).


Regarding claim 8,
Zhou teaches the invention as described in claim 2. Zhou further teaches:
the input device includes at least one or more of ([0047], data is input to the machine learning model of the autonomous vehicle; here, the data is input by the controller (i.e. input device) from the sensors (see [0053]):
a first data extractor configured to extract first group data for preventing a collision as the autonomous vehicle executes a U-turn ([0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the first data extractor; [0049], the machine learning process uses a plurality of data sets (i.e. data groups); [0053], sensor information is used to define the driving environment and the U-turn scenario; the machine-learning model is applied to the data (e.g. shape of a reference line, vehicle speed) to generate driving parameters and plan a trajectory; here, the sensor information is subdivided and used as data groups to perform deep learning for the autonomous vehicle to execute a U-turn; [0038], the controller gathers data (i.e. first group data) associated with the surrounding vehicle environment, including other vehicles, pedestrians, objects, traffic signs;[0041], the controller determines how to handle maneuvering around an object, such as another vehicle in a crossing route; [0042], the controller finds the path for the vehicle that does not include interference (i.e. collision) with the surrounding environment; [0047], the driving scenario/maneuver can be a U-turn; here, the controller determines the U-turn path and execution for the vehicle that prevents collisions with the vehicle’s surroundings);
a second data extractor configured to extract second group data for preventing a collision with a surrounding vehicle when the autonomous vehicle executes a U-turn; ([0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the second data extractor; [0038], the controller gathers data (i.e. second group data) associated with the surrounding vehicle environment, including a relative position of another vehicle (i.e. a surrounding vehicle); [0041], the controller determines how to handle maneuvering around an object, such as another vehicle in a crossing route (i.e. a surrounding vehicle); [0042], the controller finds the path for the vehicle that does not include interference (i.e. collision) with the other/surrounding vehicle; [0047], the driving scenario/maneuver can be a U-turn; here, the controller determines the U-turn path and execution for the vehicle that prevents collisions with surrounding vehicles);
a third data extractor configured to extract third group data for preventing a collision with a pedestrian when the autonomous vehicle executes a U-turn ([0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the third data extractor; [0039], the sensor perceives pedestrians (i.e. third group data); [0041], the controller decides how to handle the presence of pedestrians; [0042], the controller creates an ideal path without interference (i.e. collisions) from pedestrians; here, the learned path is dependent on grouped data that shows the presence of a pedestrian and the path prevents collision during a driving maneuver (i.e. during a U-turn));
a fourth data extractor configured to extract a U-turn sign, located in front of the autonomous vehicle when the autonomous vehicle executes a U-turn, as fourth group data ([0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the fourth data extractor; [0038], the vehicle can perceive traffic related signs, such as stop signs or yield signs (i.e. fourth group data); here, the signs can be U-turn signs and the signs can be in front of the vehicle; [0047], the vehicle can perform a U-turn; here, the sign recognition can occur while the vehicle performs a U-turn maneuver);
a fifth data extractor configured to extract on-states of various traffic lights, located in front of the autonomous vehicle when the autonomous vehicle executes a U-turn, as fifth group data ([0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the fifth data extractor; [0038], the sensor can perceive traffic light signals (i.e. fifth group data); here, perceiving the traffic light signals includes the on-state of the signal here, the traffic lights can be in front of the vehicle; [0047], the vehicle can perform a U-turn; here, the on-state traffic light recognition can occur while the vehicle performs a U-turn maneuver);
a sixth data extractor configured to extract a drivable area according to the distribution of static objects; ([0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the sixth data extractor; [0032], the controller determines an optimal route (i.e. drivable area) for the vehicle based on the sensed local environment data such as obstacles, objects, nearby vehicles (i.e. static objects/sixth group data)
a seventh data extractor ([0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the seventh data extractor);
an eighth data extractor ([0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the eighth data extractor);
However, Zhou does not explicitly teach data for preventing a collision with a preceding vehicle executing a U-turn in front of the autonomous vehicle, extracting a drivable area according to a section of road construction, and a drivable area according to an accident section as sixth group data; extracting a drivable area according to a structure of a road as seventh group data; and extracting an area, where the drivable area extracted by the sixth data extractor and the drivable area extracted by the seventh data extractor are overlapped, as eighth group data.
Beaurepaire teaches extracting a drivable area according to a section of road construction ([0057], the drivable area for the vehicle can be affected by roadworks (i.e. road construction) on the planned route), and 
a drivable area according to an accident section as sixth group data ([0057], the drivable area for the vehicle can be affected by traffic accidents; here, the road construction, traffic accident, and static object (as described above) information make up sixth group data); 
([0060], the map data gives details of road geometries, road widths, number of lanes, road intersections (i.e. road structure); here, this data makes up the seventh group data); and 
extracting an area, where the drivable area extracted by the sixth data extractor and the drivable area extracted by the seventh data extractor are overlapped, as eighth group data ([0065], the drivable area is dependent on road width and road network information (i.e. seventh group data) and the presence of other vehicles and static objects (i.e. sixth group data); here, this overlap/combination makes the eighth group data).
Zhou and Beaurepaire are analogous art to the claimed invention since they are from the similar field of controlling a vehicle in U-turn driving scenarios. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data of Zhou with the data of Beaurepaire to create a vehicle that gathers data regarding static objects, road construction, road structure, and combine these to find a drivable area.
The motivation for modification would have been to create a vehicle that gathers data regarding static objects, road construction, road structure, and combine these to find a drivable area in order to have a vehicle that can perform a U-turn maneuver in specific driving situations while avoiding collisions. This creates a safer vehicle control system and reduces vehicle collisions.
However, Zhou-Beaurepaire do not explicitly teach data for preventing a collision with a preceding vehicle executing a U-turn in front of the autonomous vehicle.
	Matsunaga teaches data for preventing a collision with a preceding vehicle executing a U-turn in front of the autonomous vehicle ([0030], the controller predicts whether the host vehicle will collide with the preceding vehicle as the host vehicle is driving; [0033], the controller determines if the preceding vehicle is executing a U-turn; [0017], when the preceding vehicle is executing a U-turn the collision prediction is region is larger in order to reduce the possibility of the host vehicle colliding with the preceding vehicle; here, data is collected regarding preventing a collision with a preceding vehicle executing a U-turn in front of the host vehicle as the host vehicle follows its own trajectory).
Zhou, Beaurepaire, and Matsunaga are analogous art to the claimed invention since they are from the similar field of controlling a vehicle in U-turn driving scenarios. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data of Zhou-Beaurepaire with the preceding vehicle making a U-turn information of Matsunaga to create a vehicle that gathers data for preventing a collision with a preceding vehicle executing a U-turn in front of the autonomous vehicle as the autonomous vehicle executes a U-turn.
The motivation for modification would have been to create a vehicle that gathers data for preventing a collision with a preceding vehicle executing a U-turn in front of the autonomous vehicle as the autonomous vehicle executes a U-turn in order to have a vehicle that can perform a U-turn maneuver in specific driving situations while avoiding collisions. This creates a safer vehicle control system and reduces vehicle collisions.

Regarding claim 18, 
Claim 18 corresponds in scope to claim 8 and is similarly rejected.

Regarding claim 9,
Zhou-Beaurepaire-Matsunaga teach the invention as described in claim 8. Zhou-Beaurepaire-Matsunaga further teach:
wherein the first group data includes at least one or more of a traffic light on state, a yaw rate, and an accumulation value of longitudinal acceleration over time (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the first data extractor; [0051], the acceleration of the vehicle is sensed (see also [0028]); [0038], the sensors perceive traffic light signals and traffic related signs; Matsunaga, [0022], the sensor detects the presence and conditions of traffic lights and traffic signs; here, the conditions of traffic lights can be the traffic light on state); 
wherein the second group data includes at least one or more of a location, a speed, acceleration, a yaw rate, and a forward direction of the surrounding vehicle (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the second data extractor; Matsunaga, [0022], the system detects the presence, position, size, distance, travel direction, speed, and yaw angular velocity of the preceding/surrounding vehicle; here, this data is a part of the second group data), and 
wherein the third group data includes at least one or more of a location, a speed, and a forward direction of the pedestrian or a map around the pedestrian (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the third data extractor; [0039], the sensor perceives pedestrians (i.e. third group data); [0041], the controller decides how to handle the presence of pedestrians based on the pedestrian’s metadata (e.g. speed, direction, turning angle)).

Regarding claim 19, 
Claim 19 corresponds in scope to claim 9 and is similarly rejected.

Regarding claim 10,
Zhou-Beaurepaire-Matsunaga teach the invention as described in claim 8. Zhou-Beaurepaire-Matsunaga further teach:
(Zhou, [0047], data is input to the machine learning model of the autonomous vehicle; here, the data is input by the controller (i.e. input device) from the sensors (see [0053]):
a ninth data extractor configured to extract at least one or more of a speed, acceleration, a forward direction, a steering wheel angle, a yaw rate, or a failure code, which are behavior data of the autonomous vehicle, as ninth group data (Zhou, [0049], the machine learning process uses a plurality of data sets (i.e. data groups); [0053], sensor information is used to define the driving environment and the U-turn scenario; the machine-learning model is applied to the data (e.g. shape of a reference line, vehicle speed) to generate driving parameters and plan a trajectory; here, the sensor information is subdivided and used as data groups to perform deep learning for the autonomous vehicle to execute a U-turn; [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the ninth data extractor; [0026], the vehicle’s IMU unit can determine the inertial acceleration of the autonomous vehicle; [0027], the steering sensor determines the steering angle of the steering wheel; [0028], the throttle unit controls/determines the speed and acceleration of the vehicle; here, these measurements are taken and grouped (i.e. ninth group data) by the controller).

Regarding claim 20, 
Claim 20 corresponds in scope to claim 10 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664